IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-50901
                         Summary Calendar



GLADYS I. MCDOW,

                                         Plaintiff-Appellant,

versus

KENNETH S. APFEL,
COMMISSIONER OF SOCIAL SECURITY,

                                         Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                       USDC No. W-98-CV-199
                       --------------------
                          August 16, 2000

Before DAVIS, JONES and DeMOSS, Circuit Judges.

PER CURIAM:*

     Gladys I. McDow, pro se, appeals from the district court’s

judgment affirming the application of the offset provision of 42

U.S.C. § 402(e) to her surviving spouse benefit.   She also has

filed a motion to supplement the record on appeal.

     McDow argues that the Social Security Act unconstitutionally

discriminates against surviving spouses who are former government

workers by applying the offset provisions of § 402(e), thereby




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-50901
                                 -2-

reducing their benefits by two-thirds the amount that they

receive in their government pensions.

     However, McDow has failed to cite to any relevant authority

to support her position as required by the Federal Rules of

Appellate Procedure.   Fed. R. App. P. 28(a)(9)(a).   Although we

apply less stringent standards to parties proceeding pro se than

to parties represented by counsel and liberally construe briefs

of pro se litigants, pro se parties must still brief the issues.

Grant v. Cuellar, 59 F.3d 523, 524 (5th Cir. 1995). Failure to

present any authority in support of an argument constitutes an

abandonment of the issue.   United States v. Heacock, 31 F.3d 249,

258 (5th Cir. 1994); Yohey v. Collins, 985 F.2d 222, 225 (5th

Cir. 1993).

     As McDow has abandoned the only issue properly before this

court, her appeal is DISMISSED.    McDow also moves this court to

supplement the record on appeal.   Since we do not generally

enlarge the record on appeal to include evidence that was not

before the district court, this motion is DENIED.     See Trinity

Industries, Inc. v. Martin, 963 F.2d 795, 799 (5th Cir. 1992).